DETAILED ACTION

Status of Application
This action is a Non-Final Rejection. This action is in response to the request for continued examination filed on September 7, 2022. 
Claims 1-11 and 20 have been canceled.
Claims 12, 18, 21, 27, and 29 have been amended.
Claims 12-19 and 21-32 are pending and are rejected in this Office action. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Response to Arguments
	Regarding the rejection under 35 U.S.C. 101, Applicant argues that the claims are “’rooted in computer technology’” and that “the limitations related to a specific usage (e.g., automating user interface generation and output on different devices) in specific situation (e.g., in response to capturing a QR code on a physical article) to provide a particular practical application that improves technology (e.g., to share data between different mobile applications automatically).” Remarks at 10-11. Applicant points to paragraphs 0002 and 00010-00021 of the Specification to show solutions to the problems that Applicant is solving. Id. at 11. However, the technology is being used according to its intended purpose—i.e., to make the implementation of an abstract idea more efficient and convenient. An improvement to the technology itself has not been shown. 
	Additionally, the broadest reasonable interpretation of generating first and second interfaces is broad as the Specification does not appear to describe the steps involved in generating the interfaces, but rather describes data being displayed at an interface. If the Specification provides specific details regarding these steps, Applicant should consider amending the claims with those details. Similarly, per the Specification, the claimed “alerting” is just a message or communication. The claimed steps are broad and general purpose devices may be programmed (such as by a mobile application) to implement the claimed abstract idea. 
	Applicant also points to Example 42. Remarks at 12. However, claim 1 of Example 42 includes steps of converting non-standardized information into standardized format, which allowed remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. The instant claims are not doing any similar conversion of data into a standardized format. 
	Applicant further notes that the encoded QR codes allow for quick and efficient loading of account identifiers and account data. Id. at 13. However, the QR codes are being used to receive data. They do not involve a technological improvement. The QR codes are described in paragraph 00034 of the Specification. This paragraph describes the QR codes as being used for their intended purpose of linking to data. There is no indication that the QR technology is being improved. 
As such, the 101 rejection is maintained. 



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-19 and 21-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 12, 18, 21, 27, and 29 have been amended to recite “physical article” in place of “payment card.” Support in the Specification for the broadened limitation of “physical article” could not be found. Paragraph 00033 of the Specification recites: 

[00033] Payment card 120 may correspond to a physical payment card and/or digital representation of a payment card that may be used to store card data corresponding to financial data used to process transactions. In some embodiments, payment card 120 may correspond to a standard sized card (e.g., ~85. x 54 mm (3.37 2.125 in)) card having rounded corners) that include one or more storage mechanisms (e.g., magnetic stripe, EMV chip, NFC chip and/or antenna, or the like). Payment card 120 may also correspond to a key fob or other device that similarly may include a storage mechanism and may store data. In some embodiments, payment card 120 may be virtual and may be stored to another device, such as first computing device 110.

This paragraph states that the payment card may “correspond to a key fob or other device.” However, “correspond to” does not meant that they payment card may be a key fob or other device.  Additionally, even if this paragraph is interpreted to mean that the payment card may be another type of device, that disclosure would not be sufficient to support that the payment card can be any type of “physical article.” Therefore, the claims contain new matter. Applicant should either point to where the Specification supports “physical article” or amend the claims. 
	Claims 12, 21, and 29 were amended to recite “detecting an opening of the second mobile application by the second user.” The second payment application is described in paragraphs 00036-00041. Support for “detecting an opening of the second mobile application by the second user” could not be found in the Specification. Applicant should either point to where the Specification supports this limitation or amend the claims.



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-19 and 21-32 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method and system for populating interfaces with account statement information for making a payment.  
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). 

Step 1: Does the Claim Fall within a Statutory Category?
Yes, with respect to claims 12-19, which recite a method and, therefore, are directed to the statutory class of process. 
Yes, with respect to claims 21-28, which recite a system, and, therefore, are directed to the statutory class of machine or manufacture.
Yes, with respect to claims 29-32, which recite a non-transitory machine-readable medium, and, therefore, are directed to the statutory class manufacture.

Step 2A, Prong One: Is a Judicial Exception Recited?
The following claims identify the limitations that recite an abstract idea in italics and that recite additional elements in bold: 

12. A method comprising:
	receiving an image of a quick response (QR) code encoded on a physical article of a first user, wherein the image is received via a second mobile application utilized by a second user; 
	determining, using encoded data from the received image of the QR code, a digital account linked with the physical article through an identifier of the physical article, wherein the digital account is associated with a first mobile application and the physical article utilized by the first user; 
	generating a first user interface of the first mobile application with an account statement for the digital account, wherein the account statement comprises a plurality of transactions processed using the digital account over a time period via one of the first mobile application or the physical article;
	causing a display of the first user interface in the first mobile application; 
	generating an executable operation for the first user interface, wherein the executable operation requests a first payment for at least a portion of the plurality of transactions; 
	outputting, within the first user interface, a first interface element for the executable operation that requests the first payment; 
	receiving a selection of the first interface element with an identification of the second user; 
	determining, for the second user using the executable operation, at least a portion of the account statement visible to the second user in the second mobile application based on the first payment; 
	determining the second mobile application for the second user based on at least one of the received image or the identification; 
	generating a second user interface of the second mobile application having the at least a portion of the account statement; 
	generating, for  the second user interface, a second interface element that comprises one or more interface elements that process the first payment associated with the account statement by the second user;
	alerting the second user through the second mobile application of an availability of the second user interface; 
	detecting an opening of the second mobile application by the second user; and 
	populating the second mobile application with the second user interface having the second interface element. 

13. 	The method of claim 12, further comprising: 
populating a third user interface of a third mobile application for a third user with the at least the portion of the account statement, wherein the identification is further of the third user; and 
providing, within the third user interface, a third interface element to perform a second payment associated with the account statement by the third user, wherein the first payment and the second payment comprise one of percentage shares of an account balance of the account statement or value shares of the account balance. 

14. 	The method of claim 12, further comprising: 
receiving an acceptance of the first payment via the second interface element; and 
processing a payment for the first payment from the second user to an account balance of the account statement.

15. 	The method of claim 14, wherein the payment for the first payment comprises an entire amount of the account balance, wherein the payment is applied directly to the account balance of the account statement, and wherein a value of the payment is unavailable for a usage by the first user for additional future transactions via the digital account.

16. 	The method of claim 14, wherein the payment for the first payment comprises the at least the portion of the account balance, and wherein the portion comprises one of a value amount of the account balance, a percentage amount of the account balance, or a value corresponding to one or more of the plurality of transactions.

17. 	The method of claim 12, further comprising: 
receiving a declination of the first payment via the second interface element; and 
providing an alert via the first mobile application of the declination, wherein the alert requests at least the first payment by a deadline associated with the account statement.

18. 	The method of claim 12, wherein the digital account comprises a digital peer-to-peer payment account associated with an online transaction processor providing the first mobile application and the second mobile application, and wherein the online transaction processor provides a digital payment network for a plurality of merchants for the plurality of transactions using at least the digital peer-to-peer payment account and the physical article.

19. 	The method of claim 12, wherein the second interface element comprises a linked executable option to perform the first payment through the second mobile application. 


Yes. But for the recited additional elements as shown above in bold, the remaining limitations of the claims recite certain methods of organizing human activity. The claims are directed to a method and system for populating interfaces with account statement information for making a payment. This type of method of organizing human activity is a fundamental economic practice (e.g., payment) or a commercial or legal interaction (e.g., agreement in the form of contracts, legal obligation, sales activities or behaviors, business relations), and managing personal behavior or relationships or interactions between people (e.g., social activities). Thus, the claims recite an abstract idea. 

Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The claims as a whole merely use a computer as a tool to perform the abstract idea. The computing components (i.e., additional elements that are in bold above) are recited at a high level of generality and are merely invoked as a tool to implement the currency exchange. The computing components are performing actions that could otherwise be performed outside of a computer. Here, a mobile application is being used as a tool to automate the process of requesting payment. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, there is no improvement to the functioning of a computer or technology. Therefore, the abstract idea is not integrated into a practical application. 

Step 2B: Does the Claim Provide an Inventive Concept?  
No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. Therefore, the claim does not provide an inventive concept.

As such, the claims are not patent eligible.





Other Relevant Prior Art
Park et al., U.S. Patent Application Publication No. 2015/0324766 A1 (The disclosed invention is a payment-by-proxy service that receives a payment request made by a joint payment card and processes the received payment request by a primary payment card linked to the joint payment card through a payment card processing system. Paragraph 0122 teaches that the payment cards may include a QR code that stores identification data of a payment card.  
Park et al., U.S. Patent Application Publication No. 2020/0160296 A1 (The disclosed invention is a bill splitting system that provides a user interface for a user to request bill splitting.)
Ng et al., U.S. Patent No. 9,990,621 B1 (The disclosed invention provides a method for sending requests for splitting bill payments, collecting the payment share from each payor, and providing the total amount to the merchant.)
Jain et al., U.S. Patent Application Publication No. 2015/0142661 A1 (The disclosed invention provides a method for sharing expenses.)
Holt et al., U.S. Patent Application Publication No. 2017/0193477 A1 (The disclosed invention provides a way for multiple parties to pay their portion of an outstanding invoice or bill.)
Opaluch et al., U.S. Patent No. 7,698,218 B1 (This invention allows for “a service provider to apportion billing for one or more services among a number of parties.” See Abstract.) 
Miyuki, U.S. Patent Application Publication No. 2006/0229984 A1 (The disclosed invention allows a point of sale terminal to split a bill.)
Van Os et al., U.S. Patent Application Publication 2017/0357972 A1 (This reference teaches a user interface for transactions. Figures 9J-9O and paragraph 0319 show how the payment for an item can be split between the sender and recipient. The device detects that the sender has paid a first portion and requests payment for the remainder of the cost.)




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571) 270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698